DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Amendments to the claims, filed on 12/9/21, have been entered in the above-identified application.
Any rejections made in the previous action, and not repeated below, are hereby withdrawn. 
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Double Patenting
Claims 1, 2, 4, 5, 7-14, and 21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-28 of U.S. Patent No. 10,780,646 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the structure, composition, features and properties of the friction pad of instant claims 1, 2, 4, 5, and 7 and combination for placement on an engagement surface of instant claims 8-14, and 21 would have been suggested or otherwise rendered obvious to one of ordinary skill in the art at the time of invention by the structure, composition, features and properties of the friction pad and combination of an electronic device and friction pad of claims 1-28 of U.S. Patent No. 10,780,646 B2. MPEP § 2144.04 IV B).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2, 4, 5, and 7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "device" in line 19.  There is insufficient antecedent basis for this limitation in the claim.
Claims 2, 4, 5, and 7 are rejected for failing to cure the deficiencies of claim 1.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:


Claim 13 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 13 states the plurality of surface features is at least approximately 0.5 millimeters, but claim 8 states at least a portion of the plurality of surface features have a height of at least 1.1 millimeters; so claim 13 is rejected for failing to include all the limitations of the claim upon which it depends.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
Claims 1, 2, 4, 5, and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Wisnefsky (US 2014/0377493 A1) in view of Reisman et al (US 2014/0335321 A1). 
Wisnefsky suggests or would have otherwise rendered obvious to one of ordinary skill in the art at the time of invention water-resistant anti-slip articles formed from a peel and stick multilayer article (i.e., a friction pad for inhibiting movement between an object and an engagement surface) comprising a body material including high-density polyethylene (i.e., the body material has a shore hardness of between approximately 55 and 85 and has a density of between approximately 0.75 and 1.20 g/cm3); wherein the para 1, 22, 24-25, 27, 30; figs 1-2). Wisnefsky suggests the use of its article in a pool (e.g., foot traffic or an engagement surface of a foot) (para 2-3).
Wisnefsky fails to suggest the second body surface of the pad body having a static coefficient of friction of at least approximately 1.0, and the second body surface including a plurality of spaced apart surface features, wherein at least a portion the plurality of surface features have feature height of 1.1 millimeters; wherein at least a portion of the plurality of surface features have a truncated pyramid shape and are organized in a grid; wherein at least a portion of the plurality of surface features have an upper surface spacing of at least 1.15 millimeters, and a lower surface spacing of at least 0.05 millimeters. However, Wisnefsky teaches its surface is embossed to provide anti-slip characteristic.
Reisman teaches embossed polymer sheets comprising a plurality of protrusions (i.e. spaced apart features); wherein the polymer sheet may be formed of a polyethylene; wherein the plurality of protrusions may be organized in a grid, spaced apart, and have a pyramidal shape or a frustum of a pyramid (i.e., truncated pyramid shape) (abstract, para 5, 21, 30, 72, 101; figs 5-7).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to emboss the surface of Wisnefsky per the teachings of Reisman as a matter of design choice as suggested by the prior art of record.
Reisman teaches the protrusions (i.e., spaced apart features) are an average height of about 1 millimeter to about 4 millimeter and an average spacing there between of between 0 and about 50 millimeters (para 97). These ranges substantially overlap that of the instant claims. It has been held that overlapping ranges are sufficient to establish prima facie obviousness. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have selected from the overlapping portion of the range taught by Reisman, because overlapping ranges have been held to establish prima facie obviousness (MPEP § 2144.05).
The combination of Wisnefsky and Reisman suggested or would have otherwise rendered obvious to one of ordinary skill in the art at the time of invention the structure and composition of the friction pad of the instant claims so the second body surface of the pad body is deemed to have a static coefficient of friction of at least approximately 1.0. As stated in In re Best, 562 F.2d 1252, 1255 (CCPA 1977): Where, as here, the claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes, the PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his claimed product. [citation omitted] Whether the rejection is based on "inherency" under 35 U.S.C. § 102, on "prima facie obviousness" under 35 U.S.C. § 103, jointly or alternatively, the burden of proof is the same, and its fairness is evidenced by the PTO's inability to manufacture products or to obtain and compare prior art.

Claims 8-14 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Wisnefsky in view of Sturtevant et al (US 6,509,084 B2) and Reisman. 
Wisnefsky suggests or would have otherwise rendered obvious to one of ordinary skill in the art at the time of invention water-resistant anti-slip articles formed from a peel and stick multilayer article (i.e., a friction pad) comprising a body material including high-density polyethylene (i.e., the body material has a shore hardness of between approximately 55 and 85 and has a density of between approximately 0.75 and 1.20 g/cm3); wherein the friction pad further includes an adhesive material on the first body surface (i.e., an adhesive material on the first body such that the first body surface is configured to be fixedly coupled to the outer surface of the device or engagement surface); wherein the adhesive material is modified solvent acrylic; wherein the second body surface is an embossed surface; wherein the embossed surface has a plurality of spaced apart surface features (para 1, 22, 24-25, 27, 30; figs 1-2). Wisnefsky suggests the use of its article in a pool (i.e., a combination for placement on engagement surface and a device including an outer surface wherein the engagement surface is a foot of the user) (para 2-3).
Wisnefsky fails to suggest a portable device and the second body surface of the pad body having a static coefficient of friction of at least approximately 1.0, and the second body surface including a plurality of spaced apart surface features, wherein at least a portion the plurality of surface features have feature height of 1.1 millimeters; wherein at least a portion of the plurality of surface features have a truncated pyramid shape and are organized in a grid; wherein at least a portion of the plurality of surface features have an upper surface spacing of at least 1.15 millimeters, and a lower surface spacing of at least 0.05 millimeters. However, Wisnefsky teaches its surface is embossed to provide anti-slip characteristic.
Sturtevant teaches thermoplastic products (e.g., HDPE) having slip resistant surface properties wherein the products may be used on pool surfaces or portable devices such as totes and trays (i.e., engagement surface is that of a hand of a user) or sport and recreational products (col 1, lines 15-25, 40-57).
Reisman teaches embossed polymer sheets comprising a plurality of protrusions (i.e. spaced apart features); wherein the polymer sheet may be formed of a polyethylene; wherein the plurality of protrusions may be organized in a grid, spaced apart, and have a pyramidal shape or a frustum of a pyramid (i.e., truncated pyramid shape) (abstract, para 5, 21, 30, 72, 101; figs 5-7).
Therefore, per the teachings of Sturtevant, it would have been obvious to one of ordinary skill in the art at the time of invention to use the water-resistant anti-slip articles of Wisnefsky on portable devices such as totes and trays as a matter of design choice as suggested by prior art of record. Furthermore, it would have been obvious to one of ordinary skill in the art at the time of invention to emboss the surface of Wisnefsky per the teachings of Reisman as a matter of design choice as suggested by the prior art of record. 
Reisman teaches the protrusions (i.e., spaced apart features) are an average height of about 1 millimeter to about 4 millimeter and an average spacing there between of between 0 and about 50 millimeters (para 97). These ranges substantially overlap that of the instant claims. It has been held that overlapping ranges are sufficient to establish prima facie obviousness. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have selected from the overlapping portion of the range taught by Reisman, because overlapping ranges have been held to establish prima facie obviousness (MPEP § 2144.05).
The combination of Wisnefsky, Sturtevant, and Reisman suggested or would have otherwise rendered obvious to one of ordinary skill in the art at the time of invention the structure and composition of the friction pad of the instant claims so the second body surface of the pad body is deemed to have a static coefficient of friction of at least approximately 1.0. As stated in In re Best, 562 F.2d 1252, 1255 (CCPA 1977): Where, as here, the claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes, the PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his claimed product. [citation omitted] Whether the rejection is based on "inherency" under 35 U.S.C. § 102, on "prima facie obviousness" under 35 U.S.C. § 103, jointly or alternatively, the burden of proof is the same, and its fairness is evidenced by the PTO's inability to manufacture products or to obtain and compare prior art.

Response to Arguments
Applicant’s arguments with respect to the instant claims have been considered but are moot due to the new grounds of rejection under 35 U.S.C. 103(a) in view of a new combination of prior art of record. The Applicant is directed to the 35 USC § 103 section above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN L VAN SELL whose telephone number is (571)270-5152. The examiner can normally be reached Mon-Thur, Generally 7am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, M. Veronica Ewald can be reached on 5712728519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

NATHAN VAN SELL
Primary Examiner
Art Unit 1783



/NATHAN L VAN SELL/           Primary Examiner, Art Unit 1783